In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of an uninsured motorist claim, Allstate Insurance Company appeals from an order of the Supreme Court, Kings County (Archer, J.), dated November 7, 2001, which granted the petition.
Ordered that the order is affirmed, with costs.
It is well settled that “[t]he decision of the fact-finding court should not be disturbed on appeal unless the court’s conclusions could not be reached on any fair interpretation of the evidence, especially in cases resting in large part on the credibility of witnesses” (Matter of Government Empls. Ins. Co. v Allen, 279 AD2d 576; see Matter of CGU Ins. Co. v Velez, 287 AD2d 624; Matter of American Home Assur. Co. v Munoz, 287 AD2d 619; Matter of Tri-State Consumer Ins. Co. v Dabush, 264 AD2d 848). The Supreme Court’s determination that the offending vehicle was properly identified by Joy Moore as a vehicle owned by Ruby Stephens is supported by a fair interpretation of the evidence. As it is undisputed that the Stephens’ vehicle was insured by Allstate Insurance Company at the time of the accident, the Supreme Court properly granted the petition to stay arbitration. Altman, J.P., Krausman, Schmidt and Crane, JJ., concur.